t c memo united_states tax_court ricardo a and tari scurlock garcia petitioners v commissioner of internal revenue respondent docket no filed date william a roberts and kyle r coleman for petitioners christopher s kippes daniel l timmons and jeffrey l dorfman for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure we must decide whether over-the-counter foreign_currency options entered into by a limited_liability_company wholly owned by petitioner ricardo a garcia were foreign_currency contracts under sec_1256 the following facts are based upon the parties’ pleadings affidavits stipulations and exhibits in support of and in opposition to the motion for partial summary_judgment they are stated solely for the purpose of deciding the motion and not as findings_of_fact see fed r civ p a at the time of the filing of the petition petitioners background resided in texas at all times relevant to this case petitioner ricardo a garcia owned percent of the membership units of l l c a georgia limited_liability_company the llc the llc was treated as a disregarded_entity for federal_income_tax purposes on december and the llc sold eight foreign_currency options to montgomery global advisors v llc based in san francisco california montgomery for dollar_figure the llc also purchased eight offsetting foreign_currency options from montgomery for dollar_figure the net premium paid_by the llc was dollar_figure the maturity_date for each option was date eight of the foreign_currency options had barrier features none of the options were securities traded on a qualified_board_or_exchange as defined by sec_1256 the options pegged to the european euro euro and the u s dollar are major foreign_currency options and the options pegged to the danish krone are minor foreign_currency options the following chart summarizes the foreign_currency option positions held by the llc on date the long positions having been purchased from montgomery by the llc and the short positions having been sold by the llc to montgomery barrier options are a type of option whose exercise is dependent on the option’s reaching or failing to reach a certain price there are two types of barrier options knock- in and knock-out options knock-in options are not exercisable unless the barrier price is reached before the expiration of the option knock-out options on the other hand are exercisable only if the barrier price is not reached before the expiration of the option the barrier feature does not change the fact that the derivative is an option therefore a barrier feature does not change our analysis hereunder 3a major foreign_currency is a currency in which positions are traded through regulated_futures_contracts sec_1256 the term regulated_futures_contract as defined in sec_1256 means a contract-- a with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and b which is traded on or subject_to the rules of a qualified_board_or_exchange major currencies include the u s dollar british pound japanese yen swiss franc and the euro minor currencies include the danish krone foreign_currency option positions position strike_price base currency counter currency premium long eur usd short eur usd long eur usd short eur usd long dkk usd short dkk usd long eur dkk short eur dkk long eur usd short eur usd long eur usd short eur usd long dkk usd short dkk usd long eur dkk short eur dkk usd eur usd eur usd eur usd eur dkk usd dkk usd dkk eur dkk eur usd eur usd eur usd eur usd eur dkk usd dkk usd dkk eur dkk eur big_number big_number big_number big_number kr big_number kr big_number big_number big_number big_number big_number big_number big_number kr big_number kr big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure kr big_number big_number kr big_number big_number big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure kr big_number big_number big_number kr big_number on date the llc assigned approximately dollar_figure percent of long position dollar_figure percent of short position dollar_figure percent of long position dollar_figure percent of long position and dollar_figure percent of short position to the holy innocents building fund the building fund an organization claiming sec_170 charitable status the building fund assumed obligations with respect to the two short positions totaling dollar_figure and received three long positions valued in the aggregate at dollar_figure providing for a net value of the positions assigned to the building fund of dollar_figure when the llc assigned dollar_figure percent of the long position to the building fund it was valued at dollar_figure and the llc’s claimed adjusted_basis in the position was dollar_figure on their federal_income_tax return petitioners took the position that because long position was a major foreign_currency option the assignment was subject_to the mark-to-market rules under sec_1256 and 79_f3d_1348 2d cir accordingly because petitioner ricardo a garcia wa sec_4petitioners received a tax opinion dated date from garza staples p c which concluded that major foreign_currency options are subject_to the mark-to-market rules of sec_1256 the assignment of a major foreign_currency option to a charity triggers a termination under sec_1256 and 79_f3d_1348 2d cir and petitioners must recognize gains and losses with respect to any major foreign_currency option assigned to a charity unlike the present case however greene dealt with transfers of regulated_futures_contracts to a charity regulated_futures_contracts are sec_1256 contracts sec_1256 g the sole member of the llc petitioners reported a loss of dollar_figure million with respect to the portion of the long position assigned to the building fund on the other hand because long position sec_5 and were minor foreign_currency options denominated in the danish krone petitioners took the position that they were not subject_to the mark-to-market rules under sec_1256 and did not report any gain_or_loss from those positions on their federal_income_tax return petitioners filed a timely federal_income_tax return for a notice_of_deficiency was mailed to petitioners on date and petitioners timely filed their petition with this court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 85_tc_527 we conclude that there are no genuine issues of material fact on the sec_1256 issue and a decision may be rendered as a matter of law respondent’s motion will be granted denying the purported loss on the assignment of the major foreign_currency option to the building fund i sec_1256 sec_1256 generally permits certain financial instruments to be marked to market on the last business_day of the taxable_year and any gain_or_loss on those contracts to be included on the taxpayer’s federal_income_tax return any gain_or_loss with respect to a sec_1256 contract is treated as a short-term_capital_gain or loss to the extent of percent of such gain_or_loss and a long-term_capital_gain or loss to the extent of percent of such gain_or_loss sec_1256 the taxpayer may argue that a loss is characterized as ordinary if the transaction also qualifies as a sec_988 transaction sec_1256 defines a sec_1256 contract to include any regulated_futures_contract any foreign_currency_contract any nonequity_option any dealer_equity_option and any dealer_securities_futures_contract sec_1256 excludes from the definition of a sec_1256 contract any securities_futures_contract or option on such a 5see sec_988 and sec_1_988-3 income_tax regs which override the characterization of capital losses specified in sec_1256 if sec_988 also applies contract unless the contract or option is a dealer_securities_futures_contract a regulated_futures_contract means a contract with respect to which the amount required to be deposited and the amount which may be withdrawn depend on a system of marking to market and which is traded on or subject_to the rules of a qualified_board_or_exchange sec_1256 a qualified exchange means a national securities exchange which is registered with the securities_and_exchange_commission a domestic board_of trade designated as a contract market by the commodity futures trading commission or any other exchange board_of trade or other market which the secretary determines has rules adequate to carry out the purposes of sec_1256 sec_1256 in contrast sec_1256 covers contracts that are not traded on a qualified exchange ie foreign_currency contracts a foreign_currency_contract is defined as a contract i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through regulated future contracts ii which is traded in the interbank market and 6in sec_1256 was amended pursuant to the dodd-frank wall street reform and consumer protection act publaw_111_203 sec 124_stat_2223 to additionally exclude from the definition of a sec_1256 contract any interest_rate_swap currency swap basis_swap interest rate cap interest rate floor commodity_swap equity_swap equity index swap credit default swap or similar agreement iii which is entered into at arm’s length at a price determined by reference to the price in the interbank market id for a more detailed discussion on the language requirements and legislative_history of sec_1256 see this court’s recent decision in 134_tc_248 ii major minor transactions the issue before us arises in the context of what are sometimes known as major minor transactions major minor transactions typically involve a taxpayer’s engaging in offsetting long and short major and minor foreign_currency options the long and short positions in each option move inversely in value with respect to each other accordingly at any particular time the options provide the holder substantially offsetting gain and loss positions a major minor transaction usually involves a taxpayer’s assigning a major foreign_currency long option that has a potential loss to a charity again relying on sec_1256 and 79_f3d_1348 2d cir the taxpayer takes the position for federal tax purposes that the major foreign_currency long option assigned to the charity is a sec_1256 foreign_currency_contract and marks 7a charity is an organization defined in sec_170 contributions to which are deductible for income_tax purposes as charitable_contributions to market the major foreign_currency long option when the option is assigned recognizing a loss at that time in contrast because the taxpayer takes the position that the assigned minor foreign_currency option is not a sec_1256 foreign_currency_contract the taxpayer claims that the charity’s assumption of the minor obligation does not cause the taxpayer to recognize gain further the taxpayer does not recognize gain when the option either expires or terminates iii summitt we must decide whether a major foreign_currency option comes within the meaning of foreign_currency_contract so as to qualify for sec_1256 treatment this is the same issue we decided in summitt v commissioner supra in summitt we held that it does not we see no reason to decide this case differently the taxpayers in summitt were shareholders of an s_corporation the corporation purchased two major foreign_currency options and sold two minor foreign_currency options the major foreign_currency options were reciprocal put and call positions pegged to the u s dollar and the euro similarly 8in 134_tc_248 we referred to reciprocal put and call options and therefore use the same terms here in our discussion of summitt in brief and throughout the record the parties used the terms short and long to refer to the subject foreign_currency options accordingly we refer to the subject foreign_currency options as short and long options in our discussion of the facts and continued the minor foreign_currency options were reciprocal put and call positions however those positions were pegged to the u s dollar and the danish krone the net premium paid_by the corporation in respect of the two major and the two minor options was dollar_figure soon after purchasing the two major and the two minor options the corporation assigned the major call option and the minor call option to a charity at the time of the assignment the corporation held a loss position in the major call option and a substantially offsetting gain position in the minor call option pursuant to sec_1256 the corporation reported the loss on the major call position and not the gain on its minor call position on its federal_income_tax return in summitt v commissioner supra pincite we analyzed the delivery or settlement requirement under sec_1256 concluding a foreign_currency option is a unilateral contract that does not require delivery or settlement unless and until the option is exercised by the holder an obligation to settle may never arise if the holder does not exercise its rights under the option it is clear that as originally enacted in the statute applied only to forward contracts the statute referred to a contract which required delivery of the foreign_currency not to a contract in which delivery was left to the discretion of the holder continued analysis of this case despite the difference in terminology the short and long foreign_currency options in this case have the same characteristics as the put and call foreign_currency options discussed in summitt respectively we have not considered whether those terms are interchangeable in any other circumstances we further held that the phrase or the settlement of which depends on the value of in sec_1256 which was added to the original statute pursuant to the deficit_reduction_act_of_1984 publaw_98_369 98_stat_972 was added to allow a cash-settled forward_contract to come within the term foreign_currency_contract foreign_currency contracts can be physically settled or cash-settled but they still must require by their terms at inception settlement at expiration id pincite finding the plain language of the statute to be dispositive we held that a foreign_currency option does not fall within the meaning of a foreign_currency_contract under sec_1256 id pincite the only factual distinction the court sees between the options discussed in summitt v commissioner supra and the options before us is the fact that the options in this case had barrier features as stated above a barrier feature does not change the fact that the derivative is an option accordingly consistent with our conclusion in summitt we find that the foreign_currency options petitioners entered into are not foreign_currency contracts as defined by sec_1256 and we sustain respondent’s determinations for with respect to respondent’s motion for partial summary judgement petitioners argue that summitt was decided on an incomplete factual base petitioners suggest that because summitt was decided without the testimony of a foreign_currency options expert the court did not have the information needed to make a proper judgment we disagree 134_tc_248 like this case was decided on summary_judgment and therefore the facts were viewed in a light most favorable to the taxpayers under those circumstances summitt held that foreign_currency options were economically distinguishable from contracts covered by sec_1256 id pincite the testimony suggested by petitioners is nothing more than the legal conclusions of a supposed industry expert we made our legal determination on the sec_1256 issue in summitt we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing an appropriate order will be issued
